Citation Nr: 0808819	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic pneumonia.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1961 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In the Statement of Accredited Representative submitted in 
December 2007, the veteran's representative raised a claim 
for service connection for hearing loss in the right ear.  
That claim is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002). Specifically, VA 
is required to obtain the veteran's service medical records 
or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. 
§ 5103A(c).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2007).

The veteran claims service connection for headaches and 
chronic pneumonia.  The veteran asserts that pneumonia is 
related to gas exposure during service.  In the service 
connection claim received in August 2001, the veteran stated 
that this exposure occurred during training exercises at Camp 
Page, Korea in April 1962.  In the March 2004 substantive 
appeal, the veteran stated that he was treated by a medic 
after this incident.  He also stated  that several soldiers 
passed out as a result of gas exposure and were treated by 
medics.  The veteran asserted that he has experienced 
coughing, shortness of breath and pneumonia ever since that 
incident.    

With respect to the claim for chronic headaches, the veteran 
has advanced two theories regarding causation.  In the August 
2001 claim, the veteran asserted that his headaches started 
after the alleged gas exposure in April 1962.  In subsequent 
statements, including a written statement received in 
September 2003 and a December 2007 VA Form 646 (Statement of 
Accredited Representative), the veteran has asserted that 
that his headaches began after he was hit in the helmet by 
gunfire at a rifle range in Korea in 1962. 

To date, there have been no efforts to obtain morning reports 
which might be material to the veteran's claim.  Therefore, a 
remand is necessary in order to comply with the duty to 
assist.  On remand, the AMC/ RO should request morning 
reports for the veteran's unit from April 1962.  
Additionally, on remand, the AMC/ RO should contact the 
veteran and request that he provide approximate dates of the 
incident in which he was reportedly shot in the helmet at a 
firing range.  If the veteran provides sufficient detail 
regarding this incident, the AMC/ RO should request the 
morning reports.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should contact the NPRC 
and request morning reports for the 
veteran's unit for the month of April 
1962.   

2.  The AMC/ RO should request that the 
veteran provide details of the alleged 
incident involving being shot in the head 
while wearing a helmet.  The veteran 
should provide as much identifying 
information as possible such as date, 
place and unit.  If the veteran provides 
sufficient detail regarding the incident, 
the AMC/ RO should contact the NPRC and 
request morning reports for the pertinent 
time period. 

3.  If efforts to obtain the records are 
unsuccessful, the AMC/ RO should notify 
the veteran of the inability to obtain the 
records and should advise the veteran of 
the efforts made to obtain the records.  

5.  If the evidence obtained supports the 
veteran's account of gas exposure during 
service, the veteran should be scheduled 
for a VA examination.  The claims file 
should be provided to the examiner prior 
to the examination.  The examiner should 
indicate in the examination report that 
such a review was conducted.  After an 
examination during which any necessary 
tests or are performed, the examiner 
should answer the following questions:

a.  Is a current headache disability 
more likely than not (50 percent or 
greater likelihood) related to gas 
exposure in service?  The examiner 
should provide a detailed rationale for 
the opinion.

b.  The examiner should determine 
whether the veteran has chronic 
pneumonia.  If so, is chronic pneumonia 
more likely than not (50 percent or 
greater likelihood) related to gas 
exposure in service? The examiner 
should provide a detailed rationale for 
the opinion.  

6.  If the veteran's account of being shot 
in the helmet during service is verified, 
the examiner should also provide an 
opinion regarding whether a current 
headache disability is more likely than 
not related to being shot in the helmet 
during service.

7.  Following the completion of the 
actions requested above, the AMC/ RO 
should readjudicate the claims on appeal.  
If the disposition of the claims remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded an applicable opportunity to 
respond.  The case should then be returned 
to the Board for further consideration, if 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



